



Exhibit 10.1


CHEVRON CORPORATION
NON-EMPLOYEE DIRECTORS’ EQUITY COMPENSATION AND
DEFERRAL PLAN
[Year] Retainer Option Agreement


Name of Director: [ ]
Please sign below and submit this Agreement.


Chevron Corporation has made the following grant to you, subject to the terms of
the Chevron Corporation Non-Employee Directors’ Equity Compensation and Deferral
Plan, as amended (the “Directors’ Plan”), and Rules Governing Awards under the
Plan, as amended (the “Directors’ Plan Rules”). Both documents are incorporated
into this Agreement and copies are available to you on the Chevron Diligent
Boards portal or on request. By signing this Agreement and accepting this grant,
you are agreeing to all the terms and conditions of the Directors’ Plan and the
Directors’ Plan Rules.


1.
Date of Grant: [ ].



2.
The Exercise Price is $[ ] (1) per share, which is the Fair Market Value of the
Shares subject to this Retainer Option on the Date of Grant.



3.
The number of Shares subject to this Retainer Option is [ ] Shares, subject to
adjustment as provided in Section X of the Directors’ Plan.



4.
This Retainer Option is a nonstatutory stock option.



5.
This Retainer Option vests as follows: [ ] percent on [ ], and the remaining [ ]
percent on the earlier of the last day of the Annual Compensation Cycle to which
the Grant relates or [ ].



6.
This Retainer Option becomes exercisable on [ ].



7.
This Retainer Option is transferable as provided in Section VI of the Directors’
Plan and Section VII of the Directors’ Plan Rules.



8.
This Retainer Option will expire ten years from the Date of Grant, or such
earlier date as it expires or is forfeited pursuant to Section III of the
Directors’ Plan Rules.



(1) The Exercise Price is the closing price of Chevron Corporation common stock
on [ ].






IN WITNESS WHEREOF, the Director has executed this Agreement on the day and year
indicated below.








__________________
[Date]



